Pee Curiam,
The undisputed facts of the killing, the procuring of a deadly weapon, the threats to let the victim’s “ blood out on the street ” and finally the firing of the pistol at a vital part, furnish all the elements of murder of the first degree, in regard to which this court is charged by the Act of February 15,1870, P. L. 15, to review the evidence. The effect of the evidence was for the jury, not for the court.
The onfy defense was insanity and that also was for the jury. The burden of proof was upon the prisoner, and there was no error in so charging. The judge’s language that the jury must be “ satisfied that the defendant was insane when he committed the act ” tended to call the attention of the jury to the distinction between the degree of proof required of the prisoner on that subject and the requirement of the commonwealth to satisfy the jury of the prisoner’s guilt beyond a reasonable doubt. The expression was in aid of the prisoner’s case and could not have been reasonably understood in any other sense.
Judgment affirmed and record remitted to the court below for execution according to law.